Case: 13-10980       Document: 00512741711         Page: 1     Date Filed: 08/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 13-10980
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           August 21, 2014
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

ALEJANDRO TREVINO-FUENTES,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:13-CR-21-1


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       Alejandro Trevino-Fuentes pleaded guilty to illegal reentry after
removal, in violation of 8 U.S.C. § 1326. He was sentenced to 51 months’
imprisonment and three years’ supervised release.                 For the first time on
appeal, Trevino contends the district court erred by imposing a term of
supervised release without providing fact-specific reasons for its decision to
deviate from Sentencing Guideline § 5D1.1(c) (recommending courts ordinarily


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-10980    Document: 00512741711      Page: 2   Date Filed: 08/21/2014


                                 No. 13-10980

not impose supervised release when alien defendant likely deported after
imprisonment).
      Because this issue was not preserved in district court, review is for plain
error only. See United States v. Dominguez-Alvarado, 695 F.3d 324, 327–28
(5th Cir. 2012). Under that standard, Trevino must show a forfeited plain
(clear or obvious) error that affected his substantial rights. Puckett v. United
States, 556 U.S. 129, 135 (2009). If he shows such reversible plain error, we
have the discretion to correct the error, but should do so only if it seriously
affects the fairness, integrity, or public reputation of the proceedings. Id.
      The district court retains the discretion to impose supervised release in
cases involving a deportable alien where added deterrence and protection are
needed. E.g., Dominguez-Alvarado, 695 F.3d at 329. In sentencing Trevino,
the court explained supervised release was imposed as an additional potential
sanction should Trevino attempt to return illegally. Trevino fails to show the
requisite clear or obvious error. See, e.g., id. at 329–30; United States v.
Becerril-Pena, 714 F.3d 347, 349–51 (5th Cir. 2013) (affirming without deciding
whether plain-error review applied because contention failed even under de
novo review).
      AFFIRMED.




                                        2